Citation Nr: 0318470	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  97-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
prior to October 3, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1958 to 
November 1962.

In October 1999, the RO denied the veteran's claim of 
entitlement to TDIU due to service-connected disabilities.  
The veteran filed a notice of disagreement with that decision 
in December 1999, and an SOC was issued in January 2000.  The 
veteran submitted a substantive appeal in October 2000.

In May 2002, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with cited regulatory criteria.  In May 2003, the RO granted 
TDIU, effective October 3, 2000, and deferred the issue of 
entitlement to TDIU prior to October 3, 2000.  Therefore, the 
issue has been recharacterized, as reflected on the title 
page of this decision.  The matter was returned to the Board 
for further appellate consideration.  However, as detailed 
below, there is no evidence that a supplemental SOC (SSOC) 
was issued prior to the case's return.

The Board observes that in the most recent brief provided by 
the veteran's representative, the issue mentioned on the 
title page (the propriety of the initial 10 percent rating 
assigned for the veteran's service-connected osteochondritis 
dissecans of the right ankle from August 21, 1995 through 
August 7, 1997, and the 40 percent rating assigned from March 
1, 1998) was the subject of a Board decision in May 2002.  As 
such, this matter is no longer in appellate status.  


REMAND

In July 1998, the veteran submitted a formal application for 
a TDIU.  He indicated that his service-connected right ankle 
disability caused severe pain and instability that, in turn, 
rendered him unemployable.  In May 2002, the Board remanded 
the issue for, among other things, a medical opinion as to 
whether, notwithstanding any impairment due to nonservice-
connected disability, the veteran's service-connected ankle 
disability, either alone or in concert with other service-
connected disability, rendered him unable to obtain or retain 
substantially gainful employment.  In addition, the Board 
specifically instructed that the RO adjudicate the claim for 
a TDIU, to specifically include on an extra-schedular basis 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b).

Unfortunately, review of this claims file discloses that yet 
another remand of the claim on appeal is needed.  First, the 
Board notes that, pursuant to Board remand in May 2002, the 
RO obtained a medical opinion in April 2003 regarding the 
veteran's right ankle disability and its impact on his 
ability to be gainfully employed.  Although the RO considered 
this additional evidence in its determination that the 
veteran was entitled to a TDIU from October 3, 2000, the RO 
has not considered this additional evidence in adjudicating 
the veteran's claim for a TDIU prior to October 3, 2000.  
Because this evidence was received, but not considered, by 
the RO prior to certification of the appeal to the Board, a 
remand is required for the RO to consider such evidence and, 
if the benefit sought is denied, to issue a SSOC reflecting 
consideration of such evidence.  See 38 C.F.R. §§ 19.9, 19.31 
(2002).  

Furthermore, as discussed above, the Board instructed the RO 
to consider the veteran's claim pursuant to 38 C.F.R. 
§ 4.16(b).  Procedures set forth under 38 C.F.R. § 4.16 
require that cases be submitted to the Director of 
Compensation and Pension Service for extraschedular 
consideration.  The evidence of record indicates that the RO 
submitted a memorandum to the Director of Compensation and 
Pension Service in May 2003 requesting an opinion.  However, 
the record is silent regarding the Director's decision.  As 
noted by the United States Court of Appeals for Veterans 
Claims (Court), a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Under these 
circumstances, and in accordance with the Court's decision in 
Stegall, the RO should attempt to obtain a decision from the 
Director of Compensation and Pension Service prior to 
readjudicating the claim on appeal. 

As a final point, the Board notes that the November 2001 SSOC 
does not include citation to and discussion of legal 
authority codifying or implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), that is pertinent to the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).  Hence, any SSOC issued to the veteran on 
remand must include citation to such authority.  

The Board regrets that a second remand of this matter will 
further delay a final decision in this case, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law.  Accordingly, this matter 
is hereby remanded to the RO for the following action:

1.  The RO should associate with the 
claims file a copy of the decision issued 
by the Director of Compensation and 
Pension Service concerning entitlement to 
TDIU on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b).  The RO 
must notify the veteran and his 
representative of the determination. 

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 2000 
has been accomplished.  

4.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim remaining on appeal, to specifically 
include on an extra-schedular basis, in 
light of all pertinent evidence and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent legal 
authority codifying and/or implementing 
the VCAA, and full reasons and bases for 
the RO's determinations) and afford them 
the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

